366 S.W.3d 919 (2012)
Travis O. MYLES, Movant,
v.
KENTUCKY BAR ASSOCIATION, Respondent.
No. 2009-SC-000139-KB.
Supreme Court of Kentucky.
June 21, 2012.


*920 OPINION AND ORDER

On April 26, 2012, this Court entered an Order directing the Movant, Travis O. Myles, KBA No. 83814, to show cause for violating the conditions set forth in this Court's April 23, 2009 Opinion and Order. Due to his failure to show cause, we revoke Myles's probation and impose the remainder of his 181-day suspension.

I. BACKGROUND
In Myles v. Kentucky Bar Ass'n, 289 S.W.3d 561, 565 (Ky.2009), Myles admitted that he violated SCR 3.130-1.1, -1.15(a), -1.15(b), -1.16(d), -1.3, -1.4(a), -7.50(1), and -8.1(b). Accordingly, we suspended him from the practice of law in Kentucky for 181 days, with thirty days to serve and the remaining 151 days probated for a period of five years on condition that he repay certain sums and "receive no other disciplinary charges by the Inquiry Commission during the period of his probation." Id. at 565-66. We further ordered that, "[i]f [Myles] fails to comply with any of these terms of discipline as set forth herein, upon [Office of Bar Counsel]'s motion, [we] will impose the remaining one-hundred and fifty-one (151) day period of suspension...." Id. at 566.
On February 27, 2012, the KBA moved this Court to issue an order for Myles to show cause why we should not revoke his probation and impose the remainder of his 181-day suspension. According to the KBA, Myles received another disciplinary charge and, as a result, has violated the conditions of his probation. Specifically, the KBA claims that on April 13, 2011, approximately two years into his five-year probationary period, a bar complaint was filed against Myles and he failed to respond. Subsequently, on December 9, 2011, the Inquiry Commission filed a disciplinary charge against Myles related to the bar complaint. Based on this new disciplinary charge, we issued an Order for Myles to show cause why we should not grant the KBA's motion. Having received no response from Myles, this Court now grants the KBA's motion and imposes the remainder of Myles's probated suspension.

II. DISCIPLINE
Considering the KBA's motion and Myles's failure to respond, we find that Myles failed to show cause why the remainder of his 181-day sentence should not be imposed. Accordingly, it is hereby ORDERED that:
(1) Travis O. Myles is suspended from the practice of law in this Commonwealth for 151 days; and
(2) Pursuant to SCR 3.390, Myles shall, within ten days from the entry of this Opinion and Order, notify all clients with Kentucky cases in writing of his inability to represent them, and notify all courts in which he has matters pending of his suspension from the practice of law, and furnish copies of said letters of notice to the Office of Bar Counsel. Furthermore, to the extent possible and necessary, Myles shall immediately cancel and cease any advertising activities in which he is engaged.
All sitting. All concur.
ENTERED: June 21, 2012.
/s/ John D. Minton Jr.
    Chief Justice
*921